                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

DAVID SCOTT HASTINGS,

               Plaintiff,

v.                                                  Case No.: 2:18-cv-485-FtM-38MRM

JOSEPH VIACAVA, SAWYER
SMITH, RYAN DOYLE, THE
WILBUR SMITH LAW FIRM 2065
LLC and GERALDO OLIVO,

              Defendants.
                                           /

                                          ORDER 1

       Before the Court is Plaintiff’s Notice of Appeal (Doc. 49) and Motion for Leave to

Proceed on Appeal In Forma Pauperis (Doc. 51). On April 29, 2019, Plaintiff paid the

$400.00 filing fee in this action. Now, Plaintiff moves to proceed on appeal in forma

pauperis and attaches copies of his inmate account statements to demonstrate his

inability to pay the filing fee. (Doc. 51). But Plaintiff does not submit under penalty of

perjury that he does not have personal assets or other means of paying the $505.00

appellate filing fee. To enable the Court to make a determination as to whether Plaintiff

may proceed on his appeal in forma pauperis and is subject to the payment of an initial

fee, Plaintiff is ordered to complete and file, under penalty of perjury, the Eleventh Circuit

Court of Appeals’ enclosed Motion for Permission to Appeal In Forma Pauperis and



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality, and
a failed hyperlink does not affect this Order.
Affidavit. Also, Plaintiff is ordered to complete and file the enclosed Prisoner Consent

Form and Financial Certificate.

      Accordingly, it is now

      ORDERED:

      1. The Clerk shall SEND Plaintiff a form Motion for Permission to Appeal In Forma

          Pauperis and Affidavit, along with a Prisoner Consent Form and Financial

          Certificate.

      2. Plaintiff shall either submit the $505.00 appellate filing fee or complete and file

          the enclosed forms on or before February 5, 2020.

      DONE and ORDERED in Fort Myers, Florida this 22nd day of January 2020.




Copies: All Parties of Record




                                            2
